Order entered January 22, 2020




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01395-CV

                                   NAVAL PATEL, Appellant

                                                 V.

                          OSCAR INSURANCE COMPANY, Appellee

                             On Appeal from the 95th District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-18-18066

                                             ORDER
           Appellant has informed the Court he requested the reporter’s record on December 23,

2019. Accordingly, we ORDER Deana K. Rouse, Official Court Reporter of the 95th Judicial

District Court, to file the record no later than February 10, 2020.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Rouse and the

parties.




                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE